Exhibit 10.2

EMPLOYMENT SEPARATION AND GENERAL RELEASE AGREEMENT

This Employment Separation and General Release Agreement (this “Separation
Agreement”), is entered into this 31st day of March, 2009 by and between Glenn
R. Wienkoop, an individual (“Wienkoop”), and MSC.Software Corporation, a
Delaware corporation (“MSC”).

WHEREAS, Wienkoop has been employed as the President and Chief Operating Officer
of MSC since August, 2005, and

WHEREAS, Wienkoop and MSC have mutually agreed to terminate Wienkoop’s
employment relationship with MSC upon the terms set forth herein.

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Separation Agreement, Wienkoop and and MSC agree as follows:

1. Termination. Wienkoop’s position as an officer, director, employee, member,
manager and in any other capacity with MSC and each of its affiliates terminated
effective March 11, 2009 (“Separation Date”), and all benefits and perquisites
of employment ceased as of the Separation Date. All payments due to Wienkoop
from MSC shall be determined under the applicable provisions of this Separation
Agreement. Except for the payments referred to in the next sentence, Wienkoop
acknowledges and agrees that he has received all amounts owed for his regular
and usual salary (including, but not limited to, any severance, overtime, bonus,
commissions, or other wages), usual benefits and accrued but unused vacation
through the Separation Date and that all payments due to Wienkoop from MSC after
the Separation Date shall be determined under this Separation Agreement. On or
before April 15, 2009, MSC will pay Wienkoop (1) One Hundred Fifty Three
Thousand Three Hundred Thirty Three Dollars ($153,333), less standard
withholding and authorized deductions, as a bonus for 2008, and (2) Five Hundred
Dollars ($500), less standard withholding and authorized deductions, for a
television and couch left by Wienkoop at a residential property in Newport
Beach, California provided to him by MSC (the “Newport Beach Residence”).
Wienkoop will not be entitled to any bonus with respect to 2009. In addition,
MSC will reimburse Wienkoop for his reasonable expenses incurred in packing and
shipping his household goods and vehicles from the Newport Beach Residence;
provided, however, that in no event shall the maximum aggregate amount of such
reimbursement exceed Five Thousand Dollars ($5,000) and provided, further, that
any such reimbursement shall be contingent upon Wienkoop’s submitting to MSC a
valid receipt documenting the related expense not more than thirty (30) days
after such expense was incurred.

2. Severance Benefit. MSC shall pay as severance pay to Wienkoop the amount of
Three Hundred and Ninety Eight Thousand Two Hundred and Sixty Eight
dollars ($398,268.00), less standard withholding and authorized deductions (the
“Severance Amount”). Such Severance Amount shall be shall be paid in twelve
(12) substantially equal monthly installments, with the first such installment
to be paid not later than April 30, 2009. In addition, during the twelve-month
period following the Separation Date, MSC shall either pay or reimburse Wienkoop
for one hundred percent (100%) of Wienkoop’s premiums to continue for such
period under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) the
same or reasonably equivalent medical coverage for Wienkoop (and, if applicable,
Wienkoop’s eligible dependents) as in effect immediately prior to the Separation
Date. For each such month, Wienkoop shall also be entitled to continued
supplemental medical benefit coverage under MSC’s executive medical benefit
program as in effect immediately prior to the Separation Date. (The Severance
Amount and the health benefits provided under the preceding two sentences are
collectively referred to as the “Severance Benefit.”) A listing of all of
Wienkoop’s equity awards vested as of the Separation Date is listed on Exhibit A
attached hereto (to the extent so vested, the “Vested Equity Awards”). Wienkoop
has no rights with respect to any other equity awards granted by MSC. Schedule

 

1



--------------------------------------------------------------------------------

A also sets forth the aggregate balance of Wienkoop’s nonqualified deferred
compensation account as of December 31, 2008, which account (as adjusted through
the date of final distribution) shall be paid out in accordance with the terms
of MSC’s nonqualified deferred compensation plan (the “Deferred Compensation
Benefit”). Wienkoop specifically acknowledges and agrees that he is entitled to
receive no severance pay or other benefits pursuant to any severance plan or
policy of MSC or any of its affiliates.

3. Release. Wienkoop on behalf of himself, his descendants, dependents, heirs,
executors, administrators, assigns, and successors, and each of them, hereby
covenants not to sue and fully releases and discharges MSC and each of its
parents, subsidiaries and affiliates, past and present (together, the “Company
Group”), as well as its and their trustees, directors, officers, members,
managers, partners, agents, attorneys, insurers, employees, stockholders,
representatives, assigns, and successors, past and present, and each of them,
hereinafter together and collectively referred to as the “Releasees,” with
respect to and from any and all claims, wages, demands, rights, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which he now owns or holds or he has at any time heretofore owned or
held or may in the future hold as against any of said Releasees, arising out of
or in any way related to his service as an officer, director, employee, member
or manager of any member of the Company Group, his separation from his position
as an officer, director, employee, manager and/or member, as applicable, of any
member of the Company Group, or any other transactions, occurrences, acts or
omissions or any loss, damage or injury whatever, known or unknown, suspected or
unsuspected, resulting from any act or omission by or on the part of said
Releasees, or any of them, committed or omitted prior to the date of this
Separation Agreement related to Wienkoop’s employment or service with any member
of the Company Group, including, without limiting the generality of the
foregoing, any claim under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
Family and Medical Leave Act of 1993, the California Fair Employment and Housing
Act, the California Family Rights Act, or any claim for severance pay, bonus,
sick leave, holiday pay, vacation pay, life insurance, health or medical
insurance or any other fringe benefit, workers’ compensation or disability;
provided that such release shall not apply to (1) any obligation created by or
arising out of this Separation Agreement for which receipt or satisfaction has
not been acknowledged, (2) any right to indemnification that Wienkoop may have
pursuant to MSC’s Bylaws or its certificate of incorporation with respect to any
loss, damages or expenses (including but not limited to attorneys’ fees) that
Wienkoop may in the future incur with respect to his service as an employee,
officer or director of MSC or any of its subsidiaries or affiliates, (3) with
respect to any rights that Wienkoop may have to insurance coverage for such
losses, damages or expenses under any MSC directors and officers liability
insurance policy, (4) any right with respect to the Vested Equity Awards
pursuant to the written equity-based award agreements entered into by and
between MSC and Wienkoop before the Separation Date to the extent that such
right continues after the Separation Date in accordance with the terms of the
award, (5) the right of Wienkoop to obtain contribution as permitted by law in
the event of an entry of judgment against Wienkoop as a result of any act or
failure to act for which Wienkoop and MSC are jointly liable, (6) any rights to
continued medical coverage that Wienkoop may have under COBRA, (7) any rights to
payment of benefits that Wienkoop may have under a retirement plan sponsored or
maintained by MSC that is intended to qualify under Section 401(a) of the
Internal Revenue Code of 1986, as amended, and (8) Wienkoop’s right to receive
payment of the Deferred Compensation Benefit.

4. 1542 Waiver. It is the intention of Wienkoop in executing this instrument
that the same shall be effective as a bar to each and every claim, demand and
cause of action hereinabove specified. In furtherance of this intention,
Wienkoop hereby expressly waives any and all rights and benefits conferred upon
him by the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and expressly

 

2



--------------------------------------------------------------------------------

consents that this Separation Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
related to unknown and unsuspected claims, demands and causes of action, if any,
as well as those relating to any other claims, demands and causes of action
hereinabove specified. SECTION 1542 provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Wienkoop acknowledges that he may hereafter discover claims or facts in addition
to or different from those which Wienkoop now knows or believes to exist with
respect to the subject matter of this Separation Agreement and which, if known
or suspected at the time of executing this Separation Agreement, may have
materially affected this settlement. Nevertheless, Wienkoop hereby waives any
right, claim or cause of action that might arise as a result of such different
or additional claims or facts. Wienkoop acknowledges that he understands the
significance and consequences of such release and such specific waiver of
SECTION 1542.

5. ADEA Waiver. Wienkoop expressly acknowledges and agrees that by entering into
this Separation Agreement, he is waiving any and all rights or claims that he
may have arising under the Age Discrimination in Employment Act of 1967, as
amended, which have arisen on or before the date of execution of this Separation
Agreement. Wienkoop further expressly acknowledges and agrees that:

 

  a. In return for this Separation Agreement, he will receive consideration
beyond that which he was already entitled to receive before entering into this
Separation Agreement;

 

  b. He is hereby advised in writing by this Separation Agreement to consult
with an attorney before signing this Separation Agreement;

 

  c. He was given a copy of this Separation Agreement on March 27, 2009 and
informed that he had twenty-one (21) days within which to consider this
Separation Agreement and that if he wished to execute this Separation Agreement
prior to expiration of such 21-day period, he should execute the Acknowledgement
and Waiver attached hereto as Exhibit B; and

 

  d. He was informed that he had seven (7) days following the date of execution
of this Separation Agreement in which to revoke this Separation Agreement.

6. No Transferred Claims. Wienkoop warrants and represents that he has not
heretofore assigned or transferred to any person not a party to this Separation
Agreement any released matter or any part or portion thereof and he shall
defend, indemnify and hold MSC and each of its affiliates harmless from and
against any claim (including the payment of attorneys’ fees and costs actually
incurred whether or not litigation is commenced) based on or in connection with
or arising out of any such assignment or transfer made, purported or claimed.

7. Removal of Certain Property; Return of Property. Wienkoop acknowledges that
an automobile belonging to him is currently located (if not heretofore removed
by Wienkoop) at the Newport Beach Residence. Wienkoop agrees to remove such
vehicle from the property (if not already so removed) within thirty (30) days
following the date hereof. If such vehicle has not been removed from the
property within such 30-day period, MSC will arrange to have such vehicle
removed and placed in storage at Wienkoop’s expense. In no event will MSC have
any liability (for expenses, damage or otherwise) with

 

3



--------------------------------------------------------------------------------

respect to such vehicle (while it is located at the Newport Beach Residence,
being transported, in storage or otherwise). Wienkoop represents and warrants
that he has returned to MSC all keys to Newport Beach Residence that were ever
in his possession, that he has not permitted any other person to retain or
duplicate any such key, and that to his knowledge no person (other than a person
continuing in the employ of MSC after the date hereof) is currently in
possession of such a key. Wienkoop represents and warrants that he has not
removed from Newport Beach Residence any furnishings or other property other
than his own personal possessions. Wienkoop represents and warrants that he has
not taken, or otherwise caused or permitted there to be taken, and to his
knowledge there has not been taken, from Newport Beach Residence any furnishings
or other property paid for by MSC (including any such property which Wienkoop or
another individual may have initially purchased but for which such individual
received reimbursement from MSC). Wienkoop represents and warrants that he has
truthfully and faithfully accounted for and delivered to MSC all property
belonging to MSC or any of its subsidiaries or other affiliates. If property
belonging to MSC or any of its subsidiaries or other affiliates is determined to
be in Wienkoop’s possession or has been transferred by Wienkoop to any other
person without MSC’s consent, Wienkoop shall immediately deliver or cause there
to be delivered to MSC all such property and, if not so returned, MSC shall
(without limiting any of MSC’s other rights or remedies in the circumstances) be
entitled to offset any payments remaining due to Wienkoop under Section 2 of
this Separation Agreement by MSC’s cost to replace such property. Wienkoop is,
however, permitted to retain his personal home computer and papers and other
materials of a personal nature, including personal diaries, calendars and
personal rolodexes, personal information relating to his compensation or
relating to the reimbursement of expenses, personal information that he
reasonably believes are needed for tax purposes and copies of MSC’s compensatory
plans, programs and agreements relating to his compensation as an employee.

8. Non-Competition. Wienkoop acknowledges and recognizes the highly competitive
nature of MSC’s businesses, the amount of sensitive and confidential information
involved in the discharge of Wienkoop’s position with MSC, and the harm to MSC
that would result if such knowledge or expertise was disclosed or made available
to a competitor. Based on that understanding, Wienkoop hereby expressly agrees
as follows:

 

  a.

As a result of the particular nature of Wienkoop’s relationship with MSC, in the
capacities identified earlier in this Separation Agreement, for the longer of
(a) 12 months following the Separation Date or (b) any period that Wienkoop is
receiving payments pursuant to Section 2, Wienkoop hereby agrees that he will
not, directly or indirectly, (i) engage in any business for Wienkoop’s own
account or derive any material economic benefit from any business that competes
with the business of MSC or any of its affiliates (MSC and its affiliates are
referred to, collectively, as the “Company Group”), (ii) enter the employ of, or
render any services to, any person engaged in any business that competes with
the business of any entity within the Company Group, (iii) acquire a financial
interest in any person engaged in any business that competes with the business
of any entity within the Company Group, directly or indirectly, as an
individual, partner, member, shareholder, officer, director, principal, agent,
trustee or consultant, or (iv) other than in the performance of his duties
hereunder, interfere with business relationships (whether formed before or after
the Separation Date) between MSC, any of its respective affiliates or
subsidiaries, and any customers, suppliers, officers, employees, partners,
members or investors of any entity within the Company Group for the purpose of
competing, or allowing a third party to compete, with the business of any entity
of the Company Group. For purposes of this Separation Agreement, businesses in
competition with the Company Group shall include, without limitation, each of
the following: (i) businesses in which any entity within the Company Group
actively participates; (ii) businesses in which any entity within the Company
Group has identified (and which is known to Wienkoop or William J. Weyand or
reasonably should be known by one or

 

4



--------------------------------------------------------------------------------

 

both of them) as being a potential target for a strategic transaction (such as
an acquisition of all or a portion of such business, a merger or purchase of
stock or other equity interests in such business, a joint venture, or a
technology or other asset purchase); (iii) any person or business negotiating
(either now or at the time Wienkoop proposes to commence any such relationship)
a transaction with MSC that reasonably could (if consummated) result in Change
in Control Event (as such term is defined in MSC’s 2006 Performance Incentive
Plan); and (iv) any businesses which any entity within the Company Group has
specific plans to actively participate in the future if Wienkoop is aware of
such plans, whether or not such entity has commenced such operations.

 

  b. Notwithstanding anything to the contrary in this Separation Agreement,
Wienkoop may, directly or indirectly, own, solely as an investment,
(x) securities of any person which are publicly traded on a national or regional
stock exchange or on an over-the-counter market if Wienkoop (i) is not a
controlling person of, or a member of a group which controls, such person, and
(ii) does not, directly or indirectly, beneficially own two percent (2%) or more
of any class of securities of such person or (y) which is a mutual fund or
similar investment vehicle.

9. Confidentiality. As a material part of the consideration for MSC’s commitment
to the terms of this Separation Agreement, Wienkoop hereby agrees that Wienkoop
will not at any time knowingly disclose, disclose in a fashion that Wienkoop
reasonably should know the consequences of such disclosure, or use for
Wienkoop’s own benefit or purposes or the benefit or purposes of any other
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise, any trade secrets, or other
confidential data or information relating to customers, development programs,
costs, marketing, trading, investment, sales activities, promotion, credit and
financial data, financing methods, or plans of any entity within the Company
Group; provided, however, that the foregoing shall not apply to information
which is generally known to the industry or the public, other than as a result
of Wienkoop’s breach of this covenant. Wienkoop further agrees that Wienkoop
will not retain or use for his account, at any time, any trade names, trademark
or other proprietary business designation used or owned in connection with the
business of any entity within the Company Group. Notwithstanding the foregoing,
the provisions of this Section 9 shall not apply when (i) disclosure is required
by law or by any court, arbitrator, mediator or administrative or legislative
body (including any committee thereof) with apparent jurisdiction to order
Wienkoop to disclose or make available such information, provided, however that
Wienkoop shall promptly notify MSC in writing upon receiving a request for such
information, or (ii) with respect to any other litigation, arbitration or
mediation involving this Separation Agreement, including but not limited to
enforcement of this Separation Agreement.

10. Anti-solicitation. Wienkoop promises and agrees that for a period of one
(1) year from the Separation Date, Wienkoop will not, directly or indirectly,
individually or as a consultant to, or as an employee, officer, stockholder,
director or other owner or participant in any business, influence or attempt to
influence customers, vendors, suppliers, joint venturers, associates,
consultants, agents, or partners of any entity within the Company Group, either
directly or indirectly, to divert their business away from the Company Group, to
any individual, partnership, firm, corporation or other entity then in
competition with the business of any entity within the Company Group, and he
will not otherwise materially interfere with any business relationship of any
entity within the Company Group; provided, however, that following the Term, the
participation in, or ownership of, a competitive business shall not, in and of
itself, be deemed to be material interference under this Section 10.

11. Soliciting Employees. Wienkoop promises and agrees that for a period of one
(1) year from the Separation Date, Wienkoop will not, directly or indirectly,
individually or as a consultant to, or as an employee, officer, stockholder,
director or other owner of or participant in any business, solicit (or assist in
soliciting) any person who is then, or at any time within six (6) months prior
thereto was, an employee

 

5



--------------------------------------------------------------------------------

of an entity within the Company Group who earned annually $25,000 or more as an
employee of such entity during the last six (6) months of his or her own
employment to work for (as an employee, consultant or otherwise) any business,
individual, partnership, firm, corporation, or other entity whether or not
engaged in competitive business with any entity in the Company Group.

12. Non-Disparagement. Wienkoop agrees that he will not (1) directly or
indirectly, make or ratify any statement, public or private, oral or written, to
any person that disparages, either professionally or personally, MSC or any of
its affiliates, past and present, and each of them, as well as its and their
trustees, directors, officers, members, managers, partners, agents, attorneys,
insurers, employees, stockholders, representatives, assigns, and successors,
past and present, and each of them, or (2) make any statement or engage in any
conduct that has the purpose or effect of disrupting the business of MSC or any
of its affiliates. Nothing in this Section 12 shall in any way prohibit Wienkoop
from disclosing such information as may be required by law, or by judicial or
administrative process or order or the rules of any applicable securities
exchange or similar self-regulatory organization.

13. Return of Property. Wienkoop agrees to truthfully and faithfully account for
and deliver to MSC all property belonging to MSC, any other entity in the
Company Group, or any of their respective affiliates, which Wienkoop may receive
from or on account of MSC, any other entity in the Company Group, or any of
their respective affiliates, and upon the termination of the Term, or MSC’s
demand, Wienkoop shall immediately deliver to MSC all such property belonging to
MSC, any other entity in the Company Group, or any of their respective
affiliates. Anything to the contrary notwithstanding, nothing in this Section 13
shall prevent Wienkoop from retaining his personal home computer and papers and
other materials of a personal nature, including personal diaries, calendars and
personal rolodexes, personal information relating to his compensation or
relating to the reimbursement of expenses, personal information that he
reasonably believes are needed for tax purposes and copies of MSC’s compensatory
plans, programs and agreements relating to his compensation as an employee.

14. Withholding Taxes. Notwithstanding anything else herein to the contrary, MSC
may withhold (or cause there to be withheld, as the case may be) from any
amounts otherwise due or payable under or pursuant to this Separation Agreement
such federal, state and local income, employment, or other taxes as may be
required to be withheld pursuant to any applicable law or regulation.

15. Assignment. This Agreement is personal in its nature and neither of the
parties hereto shall, without the other’s consent, assign or transfer this
Separation Agreement or any rights or obligations hereunder; provided, however ,
that in the event of a merger, consolidation, or transfer or sale of all or
substantially all of the assets of MSC with or to any other individual(s) or
entity, this Separation Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
MSC hereunder, provided that the obligations hereunder are assumed, either by
law or contract, by such transferee or successor.

16. Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.

17. Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Separation Agreement are for the purpose of
convenience only, and they neither form a part of this Separation Agreement nor
are they to be used in the construction or interpretation thereof.

18. Notice.

(A) All notices, requests, demands and other communications required or
permitted under this Separation Agreement shall be in writing and shall be
deemed to have been duly given and made if (i) delivered by hand, (ii) otherwise
delivered against receipt therefor, or (iii) sent by registered or

 

6



--------------------------------------------------------------------------------

certified mail, postage prepaid, return receipt requested. Any notice shall be
duly addressed to the parties as follows:

(i) if to MSC :

MSC.Software Corporation

2 MacArthur Place

Santa Ana, California 92707

Attn: Board of Directors

(ii ) if to Wienkoop :

Glenn R. Wienkoop

1251 Ida Street

Cincinnati, Ohio 45202

(B) Any party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 18 for the giving of notice. Any communication shall
be effective when delivered by hand, when otherwise delivered against receipt
therefor, or five (5) business days after being mailed in accordance with the
foregoing.

19. Miscellaneous.

(A) Successors. This Separation Agreement is personal to Wienkoop and shall not,
without the prior written consent of MSC, be assignable by Wienkoop. This
Separation Agreement shall inure to the benefit of and be binding upon MSC and
its respective successors and assigns and any such successor or assignee shall
be deemed substituted for MSC under the terms of this Separation Agreement for
all purposes. As used herein, “successor” and “assignee” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires the ownership of
MSC or to which MSC assigns this Separation Agreement by operation of law or
otherwise.

(B) Waiver. No waiver of any breach of any term or provision of this Separation
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Separation Agreement. No waiver shall be binding unless in writing and
signed by the party waiving the breach.

(C) Modification. This Separation Agreement may not be amended or modified other
than by a written agreement executed by Wienkoop and the Chief Legal Officer of
MSC or his designee, or an officer authorized by the Board of Directors of MSC.

(D) Complete Agreement. This Separation Agreement constitutes and contains the
entire agreement and final understanding concerning Wienkoop’s relationship with
MSC and its affiliates and the other subject matters addressed herein between
the parties, and supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the
subject matters. Any representation, promise or agreement not specifically
included in this Separation Agreement or the Confidentiality Agreement shall not
be binding upon or enforceable against either party. This Separation Agreement
constitutes an integrated agreement. Notwithstanding the preceding provisions of
this Section 19(D), MSC’s rights under the Employee Confidentiality and
Inventions Agreement executed by Wienkoop on August 15, 2005 (the “Inventions
Agreement”), and any written equity-based award agreement entered into by and
between MSC and Wienkoop before the Separation Date pursuant to which Wienkoop
has rights that continue after the Separation Date in accordance with the terms
of the award are each outside of the scope of the foregoing provisions of this
Section 19(D) and

 

7



--------------------------------------------------------------------------------

shall continue in effect in accordance with their terms. The Severance
Compensation Agreement executed by Wienkoop on May 28, 2008 is terminated as of
the Separation Date and Wienkoop shall have no further rights thereunder.

(E) Severability. If any provision of this Separation Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Separation Agreement which can be given effect
without the invalid provisions or applications and to this end the provisions of
this Separation Agreement are declared to be severable.

(F) Choice of Law. This Separation Agreement shall be deemed to have been
executed and delivered within the State of Ohio, and the rights and obligations
of the parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of Ohio without regard to principles of
conflict of laws.

(G) Cooperation in Drafting. Each party has cooperated in the drafting and
preparation of this Separation Agreement. Hence, in any construction to be made
of this Separation Agreement, the same shall not be construed against any party
on the basis that the party was the drafter.

(H) Counterparts. This Separation Agreement may be executed in counterparts, and
each counterpart, when executed, shall have the efficacy of a signed
original. Photographic copies of such signed counterparts may be used in lieu of
the originals for any purpose.

(I) Arbitration. Any controversy arising out of or relating to this Separation
Agreement, the enforcement or interpretation of this Separation Agreement, or
because of an alleged breach, default, or misrepresentation in connection with
any of the provisions of this Separation Agreement, including (without
limitation) any state or federal statutory claims, shall be submitted to final
and binding arbitration, to be held in Orange County, California before a sole
neutral arbitrator; provided, however, that provisional injunctive relief may,
but need not, be sought in a court of law while arbitration proceedings are
pending, and any provisional injunctive relief granted by such court shall
remain effective until the matter is finally determined by the arbitrator. The
arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures. Judgment on the award may be entered in any
court having jurisdiction.

The parties acknowledge and agree that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with any of the matters referenced in the first
sentence of the first paragraph of this Section 19(I). The parties agree that
MSC shall be responsible for payment of the forum costs of any arbitration
hereunder, including the Arbitrator’s fee. The parties further agree that in any
proceeding with respect to such matters, each party will bear its own attorney’s
fees and costs (other than forum costs associated with the arbitration which in
any event shall be paid by MSC).

Without limiting the remedies available to the parties and notwithstanding the
foregoing provisions of this Section 19(I), Wienkoop and MSC acknowledge that
any breach of any of the covenants or provisions contained in this Separation
Agreement could result in irreparable injury to either of the parties hereto for
which there might be no adequate remedy at law, and that, in the event of such a
breach or threat thereof, the non-breaching party shall be entitled to obtain a
temporary restraining order and/or a preliminary injunction and a permanent
injunction restraining the other party hereto from engaging in any activities
prohibited by any covenant or provision in this Separation Agreement or such
other equitable relief as may be required to enforce specifically any of the
covenants or provisions of this Separation Agreement.

 

8



--------------------------------------------------------------------------------

(J) Advice of Counsel. In entering this Separation Agreement, the parties
represent that they have relied upon the advice of their attorneys, who are
attorneys of their own choice, and that the terms of this Separation Agreement
have been completely read and explained to them by their attorneys, and that
those terms are fully understood and voluntarily accepted by them.

(K) Supplementary Documents. All parties agree to cooperate fully and to execute
any and all supplementary documents and to take all additional actions that may
be necessary or appropriate to give full force to the basic terms and intent of
this Separation Agreement and which are not inconsistent with its terms.

(L) Headings. The section headings contained in this Separation Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Separation Agreement.

(M) Taxes. Other than MSC’s obligation to withhold taxes as required by law or
regulation, Wienkoop shall be solely responsible for any taxes due as a result
of the payment of the Severance Benefit and other benefits to be provided to
Wienkoop pursuant to Section 2. Wienkoop will defend and indemnify MSC and each
of its affiliates from and against any tax liability that any of them may have
with respect to any such payment and against any and all losses or liabilities,
including defense costs, arising out of Wienkoop’s failure to pay any taxes due
with respect to any such payment.

I have read the foregoing Separation Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

EXECUTED this 31st day of March 2009.

 

    “Wienkoop”    

/s/ Glenn R. Wienkoop

    Glenn R. Wienkoop EXECUTED this 31st day of March 2009.         “MSC”    
MSC.Software Corporation,     a Delaware corporation           By:  

/s/ John A. Mongelluzzo

    Its:  

Executive Vice President

 

9



--------------------------------------------------------------------------------

EXHIBIT A

GLENN R. WIENKOOP

EQUITY AND

NON-QUALIFIED DEFERRED COMPENSATION BALANCES

Non-qualified Vested Stock Options

 

Number of

Options

        Option
Exercise Price($)    Grant
Date 40,000        13.61    07/10/07 206,250        14.30    8/15/05          
246,250         Deferred Compensation Account       Balance as of 12/31/08:    $
60,180.00    2008 Contribution made in 2009:      25,490.00                    
$ 85,670.00   

 

10



--------------------------------------------------------------------------------

EXHIBIT B

ACKNOWLEDGMENT AND WAIVER

I, Glenn R. Wienkoop, hereby acknowledge that I was given 21 days to consider
the foregoing Employment Separation and General Agreement and voluntarily chose
to sign the Employment Separation and General Release Agreement prior to the
expiration of the 21-day period.

I declare under penalty of perjury under the laws of the State of Ohio that the
foregoing is true and correct.

EXECUTED this 31st day of March 2009, at Orange County, California.

 

/s/ Glenn R. Wienkoop

Glenn R. Wienkoop

 

11